ANSTEAD, Judge,
dissenting:
The trial court held that an amended claim of lien had priority over a previously *393recorded mortgage by allowing the amendment to relate back to a prior claim of lien filed before the mortgage, but on another parcel of property. See Section 713.08, Florida Statutes (1975). I do not believe it was proper to allow the amendment to relate back. Nor do I find the mortgagee’s knowledge of the lien to be controlling. I think the mortgage, recorded prior in time, has priority over the amended claim of lien.